On Motion for Rehearing.
O'Brien's motion for rehearing is overruled. The appellee Shelton's motion for rehearing is also overruled.
The Guaranty State Bank, Interstate Cattle Loan Company, and Interstate National Bank have filed an agreed motion which recites that the controversy as to them has been fully settled; that they have sold, assigned, and transferred all right, title, and interest which they had in the land in *Page 322 
controversy and in the subject-matter of the cause to James M. Shelton. They move the court for permission to withdraw all briefs, motions, and pleadings of whatsoever nature, and that the judgment of the district court be affirmed as to them. The Interstate National Bank did not appeal, and the district court judgment was affirmed as to it. The briefs, motions, and pleadings are a part of the record and proceedings in this court, and, since this motion was filed after the judgment of the court was rendered, we have no authority to grant the motion. Shelton's purchase is subject to the judgment of the court as it relates to these parties.
"When a case has been finally determined in this court or in a Court of Civil Appeals, important rights, dependent upon the judgment, may be acquired by third parties, and sound policy demands the transcript upon which the case has been decided should be carefully preserved. It should not be withdrawn, even with the consent of all parties to the proceeding, and the rule should be enforced without exception." Hart et al. v. West et al., 92 Tex. 416, 49 S.W. 361; Jamison et al. v. N.Y.  T. Land Co., Limited (Tex.Civ.App.) 85 S.W. 482.
If Shelton had acquired the interest of movants before the judgment of this court was rendered, the appeal might have been dismissed as to the Guaranty State Bank and the Interstate Cattle Loan Company upon the ground that the issues as to them had become moot, but we have no authority to grant the motion at this stage of the proceedings. A. A. Fielder Lumber Co. v. Gamble (Tex.Civ.App.) 179 S.W. 522; McMurtry v. Brown (Tex.Com.App.) 228 S.W. 1087; Hedrick v. Matthews (Tex.Civ.App.)216 S.W. 424.
The motions of Guaranty State Bank and Interstate Cattle Loan Company are also overruled.
All motions overruled.